Title: From Thomas Jefferson to Joseph Donath, 11 June 1804
From: Jefferson, Thomas
To: Donath, Joseph


          
            Sir 
            Washington June 11. 1804.
          
          Will you be so good as to send for me to Richmond addressed to the care of messrs. Gibson and Jefferson, a box of about 100. panes of strong glass, accurately 12. I. wide, or a little under rather than over. the length must not be less than 14. I. but if not to be found of that length exactly, but a little longer, it need not be cut, as it is for skylights and to be overlapped, so that some superfluity in length will produce no inconvenience. it should be clear glass, and strong, it’s quality otherwise not important. send me the amount when the glass has been forwarded, and it shall be remitted to you. Accept my salutations & best wishes.
          
            Th: Jefferson 
          
        